CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The purpose of this action is to correctly reflect that claims 9-14 are cancelled. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 directed to inventions non-elected without traverse in the Reply filed on 10/26/2020.  Accordingly, claims 9-14 are cancelled as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 9-14.  

Allowable Subject Matter
Claims 1-8 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-8 and 15-20 is the recitation in claim 1 of a foamable ethylene polymer composition comprising at least 80wt% of a peroxide-treated ethylene polymer composition and that the amount of peroxide with which the peroxide-treated ethylene polymer composition is 0.1 to 2wt%. 
The closest prior art references are that previously made of record: (1) Cooper et al. (WO 98/24836) and (2) Walther et al. (US 2006/0189759) which are as discussed in the previous office action(s), the entire contents of which are incorporated herein by reference. 
Cooper et al. teach that the ethylene is treated with an amount of peroxide in a range of from 50 to 500 ppm, which corresponds to a range of from 0.005wt% to 0.05wt%. See page 3, lines 4-5 of Cooper et al. This is outside the range of amended instant claim 1. It would not have been obvious to one or ordinary skill in the art to use a peroxide-treated ethylene polymer in which the ethylene polymer been treated with 0.1 to 2wt% of peroxide based on Cooper et al. or Walther et al. Because the ethylene-treated polymer of the prior art is not the same as that of the instant claims, a position that the composition necessarily has the dissipation factor of the instant claims, cannot be properly maintained. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766